Citation Nr: 0726010	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-27 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1949 to 
January 1953 and from March 1961 to March 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, denying the veteran's claim for service 
connection for chronic obstructive pulmonary disease (COPD).  

A November 1959 RO decision denied the veteran's claim for 
service connection for chronic bronchitis.  Notice of such 
denial and the veteran's right to appeal was furnished to him 
later in the same month.  No timely appeal of the November 
1959 action followed, thus rendering that decision final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2006).  In 
its June 2003 decision, the RO denied the claim for service 
connection for COPD on the merits without regard to the prior 
final denial.  Where a prior claim for service connection has 
been denied, and a current claim contains a different 
diagnosis (even one producing the same symptoms in the same 
anatomic system), a new decision on the merits is required.  
See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  The 
medical evidence dated subsequent to the 1959 RO decision 
includes a diagnosis of COPD.  The Board concurs with the 
RO's finding that such diagnosis presents a new claim.  Id.

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board in July 2007, a 
transcript of which is of record.  At the time of such 
hearing, the veteran submitted additional documentary 
evidence, along with a waiver of initial RO review of that 
evidence.  

In August 2007, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  Expedited 
consideration has followed.  



REMAND

The RO has found by a separate determination that VA 
outpatient treatment records compiled at the VA Medical 
Center in Miami, Florida, during the periods from June 1964 
to December 1967 and from January 1970 to September 1979 are 
unavailable for review.  That being the case, the need to 
obtain any other pertinent records presents itself, 
particularly where the veteran himself has reported receipt 
of hospital or outpatient treatment that is not confirmed by 
treatment records currently on file.  In this regard, it is 
noted that the record indicates that the veteran was 
hospitalized at the Miami VA Medical Center in November 1978, 
but no records as to that hospitalization are presently on 
file.  In addition, the veteran has indicated that he was 
treated at a VA medical facility in New York in 1953, that he 
was hospitalized on two occasions for treatment of lung 
problems from 1953 to 1961, and that he sought and received 
medical treatment for his lungs at a VA medical facility in 
Morris County, New York, when making regular visits to a 
relative.  None of the referenced records are now contained 
within his claims folder and further efforts to obtain same 
are judged to be in order.  38 C.F.R. § 3.159(c)(1)(2) 
(2006).

It, too, is found to be advisable to facilitate the conduct 
of a VA pulmonary examination of the veteran in order to 
determine if his current lung disease was incurred or 
aggravated during active service or causally linked to any 
incident of or finding recorded during service.  Notice is 
taken that a VA physician determined in 2005, following a 
2003 examination, that the veteran's COPD was not incurred in 
or aggravated by service, noting no relationship between the 
veteran's in-service pneumonia and his COPD and attributing 
the veteran's COPD to cigarette smoking since his teen years.  
In support of the foregoing, the examiner reported that he 
agreed with a medical opinion offered by a VA clinician in 
October 1959 that the chronic bronchitis then shown was 
unrelated to any incident of service.  However, there is no 
indication from a review of the October 1959 medical 
examination that any such opinion was ever offered by the VA 
examiner.  As the basis for current opinion is clouded, 
further medical input is deemed necessary.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & West 2006); 38 C.F.R. § 3.159(c)(4) 
(2006).


Accordingly, this appeal is REMANDED for the following 
actions:

1.  Ensure compliance with the applicable 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2006).  

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  By separate correspondence, the 
veteran must be contacted in writing for 
the specific purpose of requesting that 
the veteran more specific evidence as to 
examination and treatment he received for 
treatment of his claimed lung disorder 
during the period from January 1953 to 
March 1961 and following his last period 
of active duty in March 1964.  He should 
be asked to furnish the names and 
addresses of all medical professionals or 
institutions providing any such 
examination or treatment, and he should 
also provide the approximate dates of any 
such examination/treatment.  Included 
therein should be sufficient identifying 
details with respect to previously 
reported treatment at a VA medical 
facility in New York in 1953; 
hospitalizations on two occasions for 
treatment of lung problems from 1953 to 
1961; medical treatment obtained at a VA 
medical facility in Morris County, New 
York, when making regular visits to a 
relative; and a VA hospitalization in 
Miami, Florida, in or about November 
1978.  Once that information is received, 
the RO/AMC must undertake efforts to 
obtain all referenced treatment records 
for inclusion in the claims folder.  

3.  Thereafter, the veteran is to be 
afforded a VA pulmonary examination in 
order to determine the nature and 
etiology or approximate onset date of any 
existing lung disease, including COPD.  
The claims folder must be provided to the 
examiner for review.  

Following a review of the relevant 
medical and X-ray evidence in the claims 
file, the clinical examination and any 
tests or diagnostic studies that are 
deemed necessary, the clinician is asked 
to provide a medical opinion and 
supporting rationale as to the following 
questions: 

1. Is it at least as likely as 
not (50 percent or greater 
probability) that any lung 
disease that is currently 
present, to include COPD, began 
during service or is causally 
linked to any incident of 
active duty (from February 1949 
to January 1953 or from March 
1961 to March 1964), to include 
an episode of lobar pneumonia.  

The clinician is requested to 
use less likely, as likely or 
more likely in his answer.  The 
clinician is advised that the 
term "as likely as not" does 
not mean within the realm of 
possibility.  Rather, it means 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is medically sound to 
find in favor of causation as 
to find against causation.  
More likely and as likely 
support the contended causal 
relationship; less likely 
weighs against the claim.

2. There is medical evidence 
that the veteran was diagnosed 
with chronic bronchitis in 
1959, prior to his second 
period of service.  If it is 
determined that the veteran had 
a pre-existing lung disease, is 
it undebatable that it was not 
aggravated during his second 
period of service?  

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

If the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Lastly, the issue on appeal must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to 
preserve the veteran's due process rights.  No inference 
should be drawn as to the outcome of this matter by the 
actions herein requested.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


